DETAILED ACTION
1.	This is an allowance of application of 16274792.
2.	Claims 2-3, 13-14 are canceled.
3.	Claims 1, 4-12, 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art search does not disclose the cooling system wherein the at least one cooler is disposed at a chine of the hull; and wherein a chine closure is secured to an interior of the hull to enclose a chine recess defined by the chine, the enclosed chine recess defining a cooler of the at least one cooler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  claims 1 and 12 amendment say issecured when it should be is secured.
Claim 1 is amended as follows:
A cooling system for a boat, comprising: at least one cooler disposed inside a hull of the boat and closed to the exterior of the hull, the cooler configured for the exchange of thermal energy between a flow of coolant in the at least one cooler and a fluid flow outside of the hull via a hull wall disposed 
Claim 12 is amended as follows:
A boat, comprising: a hull; a propulsion system disposed in the hull and configured to propel the hull; a cooling system disposed in the hull and configured to cool one or more components of the propulsion system, the cooling system including: at least one cooler disposed inside the hull and closed to the exterior of the hull, the cooler configured for the exchange of thermal energy between a flow of coolant in the at least one cooler and a fluid flow outside of the hull via a hull wall disposed between the flow of coolant and the fluid flow; and one or more coolant passages extending from the at least one cooler defining at least one coolant loop, the one or more coolant passages configured to deliver the flow of coolant from the at least one cooler to the one or more components disposed along the at least one coolant loop to cool the one or more components, and return the flow of coolant to the at least one cooler, wherein the at least one cooler is disposed at a chine of the hull; and wherein a chine closure is secured to an interior of the hull to enclose a chine recess defined by the chine, the enclosed chine recess defining a cooler of the at least one cooler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617